Name: Council Regulation (EC) No 2337/95 of 2 October 1995 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guiana as a result of their very remote location
 Type: Regulation
 Subject Matter: trade policy;  regions and regional policy;  EU finance;  cooperation policy;  fisheries
 Date Published: nan

 No L 236/2 EN Official Journal of the European Communities 5 . 10 . 95 COUNCIL REGULATION (EC) No 2337/95 of 2 October 1995 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guiana as a result of their very remote location adoption by the Council of Regulation (EC) No 1 503/94 (^ ; whereas the continuation of the system of compensation for the additional costs incurred in the processing and marketing of those products should be provided for at Community level from 1995 and measures should therefore be adopted providing for the continua ­ tion of the existing measures ; Having regard to the social and economic importance of coastal and small-scale fishing in the outermost regions of the European Union, Whereas it is necessary to rationalize the fishing effort with a view to sound management of stocks, and taking particular account of the research carried out to this end to a high technical standard by various scientific institu ­ tions in the outermost regions, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Having regard to the Declaration annexed to the Treaty on European Union on the outermost regions of the Community, Having regard to the current difficulties of the European Union's fisheries sector, which are particularly aggravated by the cost of transporting fisheries products to markets on account of the remoteness and isolation of the outer ­ most regions of the Community, Whereas, by Decisions 89/687/EEC (4), 91 /314/EEC (*) and 91 /315/EEC (% the Council established, as part of the Community's policy in favour of its outermost regions, programmes of options specific to the remote and insular nature of the French overseas departments (Poseidom), the Canary Islands (Poseican) and Madeira and the Azores (Poseima) respectively, laying down the general outlines of measures to be applied taking account of the special characteristics of and constraints on those regions ; Having regard to the success of similar initiatives which have already been undertaken, Whereas those regions are suffering from specific deve ­ lopment problems, in particular the additional costs incurred in the marketing of certain products as a result of their remoteness ; whereas, in order to maintain the competitiveness of certain fishery products in relation to similar products from other Community regions, Community measures have been applied in the fisheries sector in 1992 and 1993 to compensate for the additional costs incurred in the processing of tuna in the Azores and Madeira and the production and freezing of tuna and the freezing and processing of sardines in the Canary Islands ; whereas these measures were followed up in 1994 by the HAS ADOPTED THIS REGULATION : Article 1 A system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guiana as a result of their remoteness is hereby established. Article 2 1 . For the Azores and Madeira, the system referred to in Article 1 shall consist of the payment of ECU 187 per tonne up to a maximum of 1 5 000 tonnes of tuna per year delivered to local industry (10 000 tonnes for the Azores and 5 000 tonnes for Madeira). 2. For the Canary Islands, the system referred to in Article 1 shall consist of the payment of ECU 151 per tonne, up to a maximum of 1 0 400 tonnes per year, of tuna for marketing fresh, ECU 54 per tonne, up to a maximum of 3 500 tonnes per year of frozen tuna, ECU 103 per tonne, up to a maximum of 10 500 tonnes per year, of sardines and mackerel for canning and ECU 54 per tonne, up to a maximum of 7 000 tonnes per year, of sardines and mackerel for freezing. 3. For the French department of Guiana, the system referred to in Article 1 shall consist of the payment of ECU 1 044 per tonne of prawns, up to a maximum of 3 500 tonnes per year, for industrial fishing and ECU 1 123 per tonne of prawns, up to a maximum of 500 tonnes per year, for non-industrial fishing. (') OJ No C 343, 6. 12. 1994, p . 17. (2) OJ No C 109, 1 . 5. 1995, p. 318. 0 OJ No C 102, 24. 4. 1995, p. 13 . (&lt;) OJ No L 399, 30. 12. 1989, p. 39 . 0 OJ No L 171 , 29. 6. 1991 , p. 5 . (*S OI No L 171 . 29. 6. 1991 , p. 10 . f) OJ No L 162, 30. 6. 1994, p. 8 . 5. 10 . 95 EN Official Journal of the European Communities No L 236/3 (EEC) No 729HQ of 21 April 1970 on the financing of the common agricultural policy (2). They are to be financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section . Article 6 Not later than 30 June 1997, the Commission shall present the European Parliament, the Council , the Economic and Social Committee and the Committee of the Regions with a report on the application of the measures provided for in this Regulation accompanied by appropriate proposals if necessary. Article 3 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 32 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common orga ­ nization of the market in fishery and aquaculture products (! ). Article 4 The measures provided for in this Regulation shall be intended for producers, owners of vessels registered in the ports of the regions referred to in Article 1 and carrying out their activities on those regions, or associations of such producers or owners, as well as operators in the processing sector who bear additional costs in the mar ­ keting of the products referred to in herein as a result of their very remote location . Article 5 The measures provided for in this Regulation are measures intended to stabilize the agricultural markets within the meaning of Article 3 of Council Regulation Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995 to 31 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 2 October 1995. For the Council The President J. SOLANA (') OJ No L 388 , 31 . 12. 1992, p. 1 . Regulation as last amended (2) OJ No L 94, 28. 4. 1970, p. 13 . Regulation as last amended by by Regulation (EEC) No 1891 /93 (OJ No L 172, 15. 7. 1993, Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1998 , p. P. i ). i ).